Title: To George Washington from Clement Biddle, 7 October 1783
From: Biddle, Clement
To: Washington, George


                        
                            Sir
                            Philadelphia Octo. 7. 1783
                        
                        I wrote your Excellency by General Greene to which I beg leave to refer.
                        Permit me to introduce to you the Count de Wengierski a Polish nobleman who is makeing the tour of America
                            & wishes to pay his respects to you.
                        He was particularly recommended to me which induces me to take this Liberty. I have the honour to be Your
                            Excellencys Most Obedient & very hum. servt
                        
                            Clement Biddle
                        
                    